
	

114 SRES 315 ATS: Expressing support for the goals of both National Adoption Day and National Adoption Month by promoting national awareness of adoption and the children awaiting families, celebrating children and families involved in adoption, and encouraging the people of the United States to secure safety, permanency, and well-being for all children. 
U.S. Senate
2015-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 315
		IN THE SENATE OF THE UNITED STATES
		
			November 18, 2015
			Mr. Blunt (for himself, Ms. Klobuchar, Mr. Grassley, Mr. Inhofe, Mr. Casey, Mr. Boozman, Mrs. Feinstein, Mr. Thune, Ms. Ayotte, Mr. Cochran, Mr. Hatch, Mr. Portman, Mr. Lankford, Mr. Moran, Mr. Lee, Mr. Enzi, Mr. Alexander, Mr. McCain, Mr. Wyden, Mr. Wicker, Mr. Daines, Ms. Heitkamp, Mr. Franken, Mr. Peters, Mr. King, Mr. Hoeven, Mrs. Murray, Mr. Tillis, Mrs. Ernst, and Mr. Scott) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing support for the goals of both National Adoption Day and National Adoption Month by
			 promoting national awareness of adoption and the children awaiting
			 families, celebrating children and families involved in adoption, and
			 encouraging the people of the United States to secure safety, permanency,
			 and well-being for all children. 
	
	
 Whereas there are millions of unparented children in the world, including 415,129 children in the foster care system in the United States, approximately 108,000 of whom are waiting for families to adopt them;
 Whereas 62 percent of the children in foster care in the United States are age 10 or younger; Whereas the average length of time a child spends in foster care is approximately 2 years;
 Whereas for many foster children, the wait for a loving family in which the children are nurtured, comforted, and protected seems endless;
 Whereas, in 2014, over 22,000 youth “aged out” of foster care by reaching adulthood without being placed in a permanent home;
 Whereas every day, loving and nurturing families are strengthened and expanded when committed and dedicated individuals make an important difference in the life of a child through adoption;
 Whereas a 2007 survey conducted by the Dave Thomas Foundation for Adoption demonstrated that although “Americans overwhelmingly support the concept of adoption, and in particular foster care adoption . . . foster care adoptions have not increased significantly over the past 5 years”;
 Whereas while 4 in 10 people of the United States have considered adoption, a majority of the people of the United States have misconceptions about the process of adopting children from foster care and the children who are eligible for adoption;
 Whereas 50 percent of the people of the United States believe that children enter the foster care system because of juvenile delinquency when, in reality, the vast majority of children who have entered the foster care system were victims of neglect, abandonment, or abuse;
 Whereas 39 percent of the people of the United States believe that foster care adoption is expensive when, in reality, there is no substantial cost for adopting from foster care and financial support is available to adoptive parents after the adoption is finalized;
 Whereas family reunification, kinship care, and domestic and inter-county adoption promote permanency and stability to a far greater degree than long-term institutionalization and long-term, often disrupted, foster care;
 Whereas both National Adoption Day and National Adoption Month occur in the month of November; Whereas National Adoption Day is a collective national effort to find permanent, loving families for children in the foster care system;
 Whereas, since the first National Adoption Day in 2000, nearly 54,500 children have joined permanent families during National Adoption Day;
 Whereas, in 2014, nearly 400 events were held in the United States finalizing the adoptions of approximately 4,500 children from foster care;
 Whereas the President traditionally issues an annual proclamation to declare the month of November as National Adoption Month; and
 Whereas National Adoption Day is on November 21, 2015: Now, therefore, be it   That the Senate—
 (1)supports the goals and ideals of both National Adoption Day and National Adoption Month; (2)recognizes that every child should have a permanent and loving family; and
 (3)encourages the people of the United States to consider adoption during the month of November and all throughout the year.
			
